DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
 
Applicant’s Response Dated October 8, 2021
In the Response dated October 8, 2021, claims 1, 7, 14, and 22 were amended. Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are pending. An action on the merits of claims 1-3, 5-9, 11-16, 18-24, and 26-30 is contained herein.
The provisional rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/892,169 (reference application) has been rendered moot in view of the abandonment of the reference application.
The provisional rejection of claims 1-3, 5-9, 11-16, 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending Application No. 15/893,286 (reference application) has been rendered moot in view of the of the reference application issuing as US Patent 11,197,875. A rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of US 11,197,875 is set forth herein below.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s arguments regarding Stahl; however, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).
The rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s argument regarding Stahl; however, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).
The rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al 
The rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s arguments regarding Stahl; however, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s arguments regarding Stahl; however, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).
The provisional rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-19, and 21-30 of copending Application No. 15/804,751 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 
The provisional rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20-25, and 27-30 of copending Application No. 15/836,552 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been rendered moot in view of the abandonment of the reference application.
The rejection of claims 1-3, 5-9, 11-16, and 18-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Prieto et al. U.S. Patent 6,045,854 (Prieto); Glas et al WO 2008/056983 (Glas) and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s amendment introducing the limitation “wherein the monomeric…comprises at least one salt”. Applicant’s arguments regarding Stahl are persuasive; however, the instantly claimed concentration of a nucleotide component would have been obvious in view of the teachings of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,197,875 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed synthetic pediatric formula is anticipated by claims 1-42 of the ‘875 patent. Regarding claims 22-24 and 26-30, the ‘875 patent discloses the use of the pediatric formula for reducing inflammation. See column 2, lines 30-35. Thus, claims 22-24 and 26-30 would have been prima facie obvious.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).
The ‘737 patent discloses the incorporation a nucleotide in salt form. See column 14, lines 1-17. 
The combination differs from the instantly claimed invention in that said combination does not teach a composition/method comprising “from about 72 mg/L to about 200 mg/L of a nucleotide component”; however, this limitation would have been obvious in view of the teachings of Aggett.
Aggett relates to ribonucleotides in infant formulations. Aggett discloses a standard formula (Similac/Similac Advance) without added nucleotides (10 mg/L of inherent 

    PNG
    media_image1.png
    461
    792
    media_image1.png
    Greyscale

Infants fed the nucleotide-fortified formula had a significantly lower risk of diarrhea from ages 8 to 28 wk, and a strong trend for a lower risk of diarrhea from 8 to 48 wk was observed. In addition, infants in the nucleotide group had significantly higher levels of IgA over the course of the 48-wk study.
	The instantly claimed range of from about 72 mg/L to about 200 mg/L of a nucleotide component overlaps the range of 10 mg/L to 72 mg/L of a nucleotide component of Aggett. Thus, the instantly claimed range of a nucleotide component would have been prima facie obvious.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to combine conventional, well-known ingredients found in naturally-occurring human breast milk and employed in synthetic infant formulas 
Regarding claims 22-24 and 26-30, the ‘737 patent discloses the use of the pediatric formula for reducing inflammation. See column 2, lines 17-22. Thus, claims 22-24 and 26-30 would have been prima facie obvious.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) for the reason(s) set forth supra.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) for the reason(s) set forth supra.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) for the reason(s) set forth supra.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) for the reason(s) set forth supra.

Conclusion
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are pending. Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected. No claims are allowed.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding anti-inflammatory properties of human breast milk, Pastor, Nitida, et al. "Infants fed docosahexaenoic acid-and arachidonic acid-supplemented formula have decreased incidence of bronchiolitis/bronchitis the first year of life." Clinical pediatrics 45.9 (2006): 850-855 (Pastor) discloses that infants fed a .

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/